I N THE COURT OF APPEALS

                                                                        FILED
                                                                           March 4, 1996

                                                                        Cecil Crowson, Jr.
                                                                        Appellate C ourt Clerk
DONNA J UNE ARCHER a nd J AM         ES          )   HAW NS CI RCUI T
                                                         KI
DAVI D ARCHER, I ndi vi dua l l y a nd           )   C. A. NO. 03A01- 9511- CV- 0041 7
a s Ad mi ni s t r a t or s o f t he Es t a t e  )
o f VERNA LEE ARCHER,                            )
                                                 )
             Pl a i nt i f f s - Appe l l a nt s )
                                                 )
                                                 )
                                                 )
                                                 )
                                                 )
vs .                                             )   HON. J OHN K. W LSON
                                                                    I
                                                 )   J UDGE
                                                 )
                                                 )
                                                 )
                                                 )
                                                 )
BURTON PLAZA ASSOCI ATES, LTD. ,                 )   AFFI RMED AND REMANDED
a n d AMERI CAN M   ANAGEM     ENT COM    PANY, )
I NC. ,                                          )
                                                 )
             De f e nda nt s - Appe l l e e s )




W LLI AM E.
  I              PHI LLI PS,     Phi l l i ps a nd Ha l e ,   Roge r s vi l l e ,     f or   App e l -
l a nt s .


TRACEY SHAW Howe l l a nd Fi s he r , Na s hvi l l e , f or Appe l l e e s .
           ,




                                       O P I N I O N



                                                                                    M M r a y, J .
                                                                                     c ur
          Thi s i s a n a c t i on f or wr ongf ul de a t h.                              The pl a i nt i f f s s e e k t o

r e c o v e r da ma ge s f r om t he owne r s a nd ope r a t or s of t he Bur t on Pl a z a

Ap a r t me nt s c ompl e x i n Roge r s vi l l e .                       The pl a i nt i f f s a s s e r t t ha t t he

d e f e n d a nt s we r e ne gl i ge nt i n f a i l i ng t o pr ovi de pr ope r s e c ur i t y a nd

p r o t e c t i on f or t he oc c upa n t s of t he a pa r t me nt s . Spe c i f i c a l l y, t h e y

as s er t      t ha t     t he out s i de h a l l wa y door s of t he a pa r t me nt                                   b ui l di ng

we r e n e ve r l oc ke d.              The pl a i nt i f f s a l s o s ue on t he t he or y of br e a c h

of c ont r a c t .



          The pl a i nt i f f s ' de c e de nt wa s mur de r e d by a t hi r d pa r t y i ns i de

t he l a u n dr y r oom of t he a pa r t me nt bui l di ng i n whi c h t he de c e de n t

l i ve d .        The t r i a l         c our t      di s mi s s e d t he c a s e ,              wi t h pr e j udi c e ,           on
                                                                                    1
d e f e n d a nt s '     mot i on f or s umma r y j udgme nt .                           W a f f i r m t he j udgme n t
                                                                                          e

o f t he t r i a l c our t .



          The de f e nda nt s ' mot i o n f or s umma r y j udgme nt wa s ba s e d upon t he

g r o u n d s t ha t t h e r e i s no di s put e a s t o a ny ma t e r i a l f a c t , t h e r e -

f o r e , t he de f e nda nt s a r e e nt i t l e d t o j udgme nt a s a ma t t e r of l a w.

I n s u p p or t        of t he i r mot i o n f or s umma r y j udgme nt ,                                t he de f e nda n t s



          1
              Th e o r d e r d i s mi s s i n g t h e c a s e p r o v i d e s a s f o l l o ws : " I t i s t h e r e f o r e ORDERED
AND ADJ UDGED t h a t t h i s a c t i o n i s d i s mi s s e d o n t h e me r i t s wi t h p r e j u d i c e , a n d t h e
c o s t s o f t h i s c a u s e s h a l l b e t a x e d t o t h e p l a i n t i f f s , and t he pl ai nt i f f may s ubmi t
l a w on t he c ont r ac t ual as pe c t t o s e e i f t he c o u r t ne e ds t o r e v i e w t ha t a r e a , onl y . "
Th e e mp h a s i z e d p a r t o f t h e a b o v e o r d e r wa s a h a n d wr i t t e n n o t a t i o n ma d e b y t h e t r i a l
c our t .        W v i e w t h i s a s a n i n v i t a t i o n f o r t h e p l a i n t i f f s t o f i l e a mo t i o n t o
                   e
r e c o n s i d e r o r o t h e r s i mi l a r mo t i o n , a l o n g wi t h a b r i e f o f l a w i n t h e e v e n t t h e y
c hos e t o do s o.            Si n c e t h e r e c o r d i s s i l e n t c o n c e r n i n g a n y f u r t h e r a c t i o n o f t h e
p a r t o f t h e p l a i n t i f f s , o t h e r t h a n t h i s a p p e a l , we a r e o f t h e o p i n i o n a n d h o l d t h a t
t h e p l a i n t i f f s e l e c t e d n o t t o p u r s u e t h e ma t t e r f u r t h e r i n t h e t r i a l c o u r t , h e n c e ,
t he above or de r i s f i na l and a ppe a l a bl e as of r i ght .

                                                                  2
f i l e d t he a f f i da vi t s of I moge ne Tr e nt ,            Pa t t y Own b y ,   La r r y La ws o n

a nd Ro b e r t M Re e ve s ,
                 .                     a s we l l a s t he de pos i t i ons of Donna Ar c h e r

a nd J a me s Da vi d Ar c he r .



       The    pl a i nt i f f s    in     o ppos i t i on     to    t he    mot i on     f or   s umma r y

j u d g me n t r e l y upon t he de pos i t i ons of I moge ne Tr e nt , Ha z e l M ye s ,
                                                                                   a

Do n n a J une Ar c he r a nd J a me s Da vi d Ar c he r .



       Th e pl a i nt i f f s pr e s e nt t he f ol l owi ng i s s ue s f or our r e vi e w:



       1.     Di d t h e t r i a l c o ur t e r r i n de t e r mi ni ng t ha t , a s a
              ma t t e r of l a w, t he de f e nda nt s we r e e n t i t l e d t o
              s umma r y j udgme nt a s t o t he ne gl i ge nc e c ount of t he
              pl a i nt i f f s ' c a us e of a c t i on?

       2.     Di d t h e t r i a l c o ur t e r r i n de t e r mi ni ng t ha t , a s a
              ma t t e r of l a w, t h e de f e n da nt s we r e e nt i t l e d t o
              s umma r y j udgme nt a s t o t he br e a c h of c ont r a c t c ount
              of t he pl a i nt i f f s ' c a us e of a c t i on?



                                        STANDARD OF REVI EW



       Ou r   s t a nda r ds      of     r e vi e w i n     c ons i de r i ng   t he    pr opr i e t y   of

s u mma r y j udgme nt i s a s f ol l ows :



                 The s t a nda r ds gove r ni ng a n a ppe l l a t e c our t ' s r e vi e w
       o f a t r i a l c our t ' s a c t i on on a mot i on f or s umma r y
       j u dgme nt a r e we l l s e t t l e d. Si nc e our i n qui r y i nvol ve s
       p u r e l y a que s t i on of l a w, no pr e s umpt i on of c or r e c t ne s s
       a t t a c he s t o t he t r i a l c our t ' s j udgme nt , a nd our t a s k i s
       c o nf i ne d t o r e vi e wi ng t he r e c or d t o de t e r mi ne whe t he r t he
       r e qui r e me nt s of Te nn. R. Ci v. P. 56 ha ve be e n me t . Cowde n

                                                    3
        v . Sovr a n Ba nk/ Ce nt r a l Sout h, 816 S. W 2d 741, 744 ( Te nn.
                                                                .
        1 9 91) . Te nn. R. Ci v. P. 56. 03 pr ovi de s t ha t s umma r y
        j u dgme nt i s onl y a ppr opr i a t e whe r e : ( 1) t he r e i s no
        g e nui ne i s s ue wi t h r e ga r d t o t he ma t e r i a l f a c t s r e l e va nt
        t o t he c l a i m or de f e ns e c ont a i ne d i n t he mot i on, Byr d v.
        Ha l l [ v. Ha l l ] , 847 S. W 2d 208, 210 ( Te nn. 1993) ; a nd ( 2)
                                             .
        t h e movi ng pa r t y i s e nt i t l e d t o a j udgme nt a s ma t t e r of
        l a w on t he u ndi s pu t e d f a c t s . Ande r s on v. St a nda r d
        Re gi s t e r Co. , 857 S. W 2d 555, 559 ( Te nn. 1993) . The
                                              .
        mo vi ng pa r t y h a s t he bur de n of pr ovi ng t ha t i t s mot i on
        s a t i s f i e s t he s e r e qu i r e me nt s . Downe n v. Al l s t a t e I ns .
        Co. , 811 S. W 2d 523, 524 ( Te nn. 1991) .
                             .

                 The s t a nda r ds gove r ni ng t he a s s e s s me nt of e vi de nc e
        i n t he s umma r y j udgme nt c ont e xt a r e a l s o we l l e s t a b-
        l i s he d. Cour t s mus t vi e w t he e vi de nc e i n t he l i ght mos t
        f a vor a bl e t o t he nonmovi ng pa r t y a nd mus t a l s o dr a w a l l
        r e a s ona bl e i nf e r e nc e s i n t he nonmovi ng pa r t y' s f a vor .
        Byr d, 847 S. W 2d a t 21 0- 11. Cour t s s houl d gr a nt a s umma r y
                            .
        j u dgme nt onl y whe n bo t h t he f a c t s a nd t he c onc l us i ons t o
        b e d r a wn f r om t he f a c t s pe r mi t a r e a s ona b l e pe r s on t o
        r e a c h onl y one c onc l us i on. I d.


Ca r v e l l v. Bot t oms , 900 S. W 2d 23 ( Te nn. 1995) .
                                    .



                                          DI SCUSSI ON



                                    The Cont r ac t I s s ue



        W wi l l f i r s t di s c us s t he c ont r a c t i s s ue .
         e                                                                The pr ovi s i ons of

t h e c o n t r a c t r e l i e d upon by t he pl a i nt i f f s a r e f ound i n t he l e a s e

a gr e e me nt b e t we e n t he de c e de nt a nd t he de f e nda nt s .         The s p e c i f i c

p r o v i s i ons   upon whi c h t he pl a i nt i f f s     r e l y a r e f ound i n Se c t i o n

e l e ve n of t he l e a s e a gr e e me nt :



        Se c t i on 11. M nt e nanc e :
                         ai

                                                 4
         a.         The La ndl or d a gr e e s t o:

                    ( 1)     r e gul a r l y c l e a n a l l    c ommon a r e a s of t h e pr o-
                             j ect ;

                    ( 2)     m nt ai n t he c om on ar e as and f ac i l i t i e s i n a
                               ai                  m
                             s af e c ondi t i on; ( Empha s i s a dde d) .

                    ( 3)     a r r a nge f or c ol l e c t i on a nd r e mova l              of    t r as h
                             a nd ga r ba ge ;

                    ( 4)     ma i nt a i n a l l e qui pme nt a nd a ppl i a nc e s i n s a f e
                             a nd wor ki ng or de r ;

                    ( 5)     ma ke t he ne c e s s a r y         r e pa i r s    wi t h   r e a s ona bl e
                             pr ompt ne s s ;

                    ( 6)     ma i nt a i n   e xt e r i or     l i ght i ng     in    good      wor ki ng
                             or de r ;

                    ( 7)     pr ovi de e xt e r mi na t i on s e r vi c e s , a s ne c e s s a r y;
                             a nd

                    ( 8)     ma i nt a i n gr ounds a nd s hr ubs .



         Th e pl a i nt i f f s ur ge us t o f i nd t ha t a dut y e xi s t e d unde r t h e

a b o v e s e c t i on a nd s ubs e c t i o ns of t he l e a s e a gr e e me nt t o pr ot e c t t h e

l e s s e e a ga i ns t       i nj ur y c a u s e d by c r i mi na l          a c t s of t hi r d p a r t i e s .

The r e s ol ut i on of             t hi s   i s s ue r e qui r e s     a n i nt e r pr e t a t i on of         t he

c on t r a c t .



         The       c a r di n a l   r ul e   f or   i nt e r pr e t a t i on of       a    c ont r a c t   is    to

a s c e r t a i n t he i nt e nt i on of t he pa r t i e s f r om a c ons i de r a t i on of t h e

i n s t r u me nt     as    a whol e .         Bob Pe a r s a l l       M or s
                                                                         ot          v.    Re ga l    Chr ys l e r

Pl y mo u t h, 521 S. W 2d 578, 580 ( Te nn. 1975) ;
                       .                                                          APAC- Te nne s s e e , I n c .

v.    J. M.        Humphr i e s     Cons t .    Co . ,   732 S. W 2d 601,
                                                                 .                        604 ( Te nn.        Ap p .


                                                         5
1986) ;      Rodge r s v.              So ut he r n Ne ws pa pe r s ,        I nc . ,      214 Te nn.        335,    379

S. W 2 d 797 ( 1964) .
    .                                   I n c on s t r ui ng c ont r a c t s ,          t he wor ds e xpr e s s i n g

t he p a r t i e s '      i nt e nt i ons s houl d be gi ve n t he i r us ua l ,                        na t ur a l a n d

or di na r y     me a ni ng        a nd      ne i t he r   pa r t y     is    to      be       f a vor e d   in   t he i r

c o n s t r u c t i on.      Br own v. Te nne s s e e Aut o. I ns . Co. , 192 Te nn. 60, 2 3 7

S. W 2 d 553, 554 ( 1951) ;
    .                                             Ba l l a r d v. Nor t h Ame r i c a n Li f e & Ca s ua l t y

Co. ,    6 6 7 S. W 2d 79, 83 ( Te nn.
                   .                                       App.    1983) .         Ot h e r wi s e s t a t e d, t h e

l a n g u a g e us e d mus t be t a ke n a nd unde r s t ood i n i t s pl a i n, or di na r y

a nd p o p ul a r         s e ns e .       Gua r di a n Li f e I ns .           Co.       V.     Ri c ha r ds on ,   129

S. W 2 d 1107 ( Te nn. App 1939) .
    .



         Ap pl yi ng t he a bove r ul e s t o t he c ont r a c t pr ovi s i ons a t ha n d ,

we f i n d t ha t t he i nt e nt i ons of t he pa r t i e s a r e c l e a r . W a r e of t he
                                                                               e

opi ni on      t ha t ,       in       pr ope r     c ont e xt ,      t he    t e r ms      " ma i n t e na nc e "   and

" ma i n t a i n t he c ommon a r e a s a nd f a c i l i t i e s i n a s a f e c ondi t i on" a r e

l i mi t e d t o ma i nt a i ni ng t he pr ope r t y s o t ha t t he c ommon a r e a s a n d

f a c i l i t i e s a r e f r e e f r om p hys i c a l de f e c t s .              W f i nd t ha t unde r t h e
                                                                                    e

t e r ms o f t he c ont r a c t , t h e pa r t i e s di d not c ont e mpl a t e pr ot e c t i on

o f t h e oc c upa nt s f r om ha r m by t hi r d pe r s ons .                           Ac c or di ngl y, we a r e

o f t h e opi ni on t ha t t he t r i a l c our t wa s c or r e c t i n s us t a i ni ng t h e

mo t i o n f or s umma r y j udgme nt on t he br e a c h of c ont r a c t i s s ue .




                                                             6
                                              The Tor t I s s ue



         The      r e c or d   r ef l ect s    t ha t     t he   f ol l owi ng     f act s     ar e   t ot a l l y

u n d i s p u t e d:



         Bu r t on Pl a z a Apa r t me nt s i s a n a pa r t me nt c ompl e x c ons i s t i n g o f

a p p r o x i ma t e y t hr e e s e pa r a t e a pa r t me n t       bui l di ngs .          Ea c h bui l di n g

c o n t a i n s mul t i pl e a pa r t m nt s .
                                       e                Ac c e s s t o t he i ndi vi dua l a pa r t me n t s

i s f r o m a c ommon e xt e r i or door or door s whi c h l e a d i nt o a c ommo n

h a l l wa y .     The e xt e r i or door of t he c ommon a r e a i s e qui ppe d wi t h a

l oc k r e q ui r i ng a ke y ( i f l oc ke d) t o obt a i n e nt r a nc e a nd a pus h- b a r

t o e x i t t he bui l di ng.             None of t he t e na nt s we r e f ur ni s he d ke ys t o

t he e x t e r i or      door     of     t he c ommon e nt r a nc e .            The c ommon e xt e r i o r

d o o r s we r e ne ve r l oc ke d.



         The i ndi vi dua l            a pa r t me nt s e a c h ha ve a n e xt e r i or          door    wh i c h

l e a ds i nt o t he c ommon a r e a of t he a pa r t me nt bui l di ng.                       The e xt e r i o r

d o o r o f e a c h a pa r t me nt i s a n e xt e r i or t ype f i r e door , e qui ppe d wi t h

a d e a d b ol t l oc k, a pe e phol e a nd a door be l l .



         The a pa r t me nt s we r e de s i gne d f or a ge d or i nf i r m pe r s ons a nd i n

a d d i t i on t o t he s a f e t y f e a t ur e s of t he i ndi vi dua l a pa r t me nt s door s ,

e a c h a p a r t me nt a l s o ha d a n e me r ge nc y " pul l c or d" i n t he ba t hr o o m

a n d b e d r oom.



                                                          7
          Th e de c e de nt , M . Ve r na Le e Ar c he r , wa s a r e s i de nt of one of
                               s

t he      a p a r t me nt s .        One     J o hnny      W.    Br ya nt      e nt e r e d      t he     a pa r t me n t

b u i l d i n g i n whi c h M . Ar c he r wa s l i vi ng.
                             s                                               He ga i ne d a c c e s s t hr ou g h

t he c o mmon unl oc ke d e xt e r i or door i nt o t he c ommon a r e a ha l l wa y a n d

k n o c k e d on s e ve r a l doo r s .               Appa r e nt l y,    t he de c e de nt a dmi t t e d M .
                                                                                                           r

Br y a n t t o he r a pa r t me nt a f t e r whi c h M .
                                                      r                     Br ya nt l ur e d or f or c i b l y

t o o k he r      f r om he r        a pa r t me nt     t o a l a undr y r oom i n t he bui l di n g .

The r e wa s no e vi de nc e of a s t r uggl e or ot he r di s t ur ba nc e i ns i de t he

a pa r t me nt      of M .
                        s        Ar c he r .      The r e we r e s i gns of a s t r uggl e i n t h e

l a u n d r y r oom, i . e . , bl ood, br oke n gl a s s a nd s c uf f ma r ks .



          The     Roge r s v i l l e       Pol i c e    De pa r t me nt     r e c e i ve d a       cal l      s hor t l y

af t er      9 : 00     p. m.    f r om M .
                                         s         Sus a n      Col e ,     a not he r       r e s i de nt    of      t he

a pa r t me nt        bui l di ng.         M.
                                            s     Col e      r e por t e d t ha t        a    ma n wa s           i n t he

ups t a i r s     l a undr y r oom a nd a                 woma n wa s       c a l l i ng f or           he l p.       Th e

Ro g e r s v i l l e pol i c e r e s ponde d i mme di a t e l y.                 The de c e de nt            wa s t h e

o n l y r e s i de nt       of   t he bui l di ng t ha t            c oul d not          be a c c ount e d f o r .

Af t e r a s e a r c h i n a nd a r ound t he a pa r t me nt bui l di ng,                            t he b o d y o f

M . Ar c he r wa s di s c ove r e d s ome f i f t y ( 50) f e e t f r om t he c or ne r o f
 s

t h e b u i l di ng i n whi c h s he r e s i de d.



          The f ol l owi ng da y J oh nny Br ya nt wa s a r r e s t e d a nd c ha r ge d wi t h

h o mi c i d e a nd a t t e mpt t o c o mmi t r a pe .               Subs e que nt l y, he pl e d gui l t y

t o t h e s e c ha r ge s a nd wa s c onvi c t e d of one c ou n t                            o f Fi r s t        De gr e e

M r d e r a nd one c ount of Cr i mi na l At t e mpt t o Commi t Ra pe .
 u

                                                            8
         M . I moge ne Tr e nt , M na ge r of Bur t on Pl a z a Apa r t me nt s , de pos e d
          s                       a

i n h e r a f f i da vi t t ha t s he h a d be e n ma na ge r of t he a pa r t me nt c ompl e x

s i n c e 1 981 a nd a t no t i me d i d s he e ve r r e c e i ve a ny c ompl a i nt s t h a t

t he t e na nt s         h a d c onc e r ns        f or     t he i r        s a f e t y be c a us e t he e xt e r i o r

d o o r s we r e unl oc ke d.               She f ur t he r s t a t e d t ha t s he wa s not a wa r e of

a ny a c t s whi c h oc c ur r e d a t                   Bur t on Pl a z a Apa r t me nt s t ha t                   pos e d a

pr oba bi l i t y        of        ha r m t o     a ny     of       t he     r e s i de nt s     of      t he    a pa r t me n t

c o mp l e x .       The       a f f i da vi t     of     Pa t t y Ownby,             pr e s i de nt        of    Ame r i c a n

Ap a r t me nt       M na ge me nt
                      a                      Compa ny,           I nc . ,       ge ne r a l l y        r ei t er at ed      t he

s t a t e me nt s o f M . Tr e nt .
                       s



         La r r y     La ws on ,        Chi e f     of      Pol i c e         of    t he       Roge r s vi l l e      Pol i c e

De pa r t me nt , s t a t e d by a f f i da vi t t ha t he ha d be e n e mpl oye d wi t h t h e

p o l i c e de pa r t me nt s i nc e 1987; t ha t he wa s pe r s ona l l y f a mi l i a r wi t h

t he    l o c a t i on        of     t he    Bur t on      Pl a z a         Apa r t me nt       a nd     t he    l e ve l    of

c r i mi na l a c t i vi t y i n Roge r s vi l l e ; a nd, t ha t be f or e t he de a t h of M .
                                                                                              s

Ar c he r        on J a nua r y 29,             19 94,      he       wa s     not    a wa r e      of     a ny c r i mi n a l

a c t i vi t y or        a ny c ompl a i nt s c onc e r ni ng s a f e t y me a s ur e s a t                           Bur t o n

Pl a z a Apa r t me nt s .             He f ur t he r s t a t e d t ha t he wa s not a wa r e of a ny

a c t s o r omi s s i ons whi c h ma de t he mur de r of M . Ar c he r f or e s e e a b l e
                                                          s

t o t h e pol i c e de pa r t me nt .



         Ro be r t M Re e ve s , De put y Di r e c t or of t he Te nne s s e e Bur e a u of
                    .

I n v e s t i ga t i on s t a t e d by a f f i da vi t t ha t t he T. B. I . i nve s t i ga t e d M .
                                                                                                   s

Ar c he r ' s      de a t h pur s ua nt           t o a wr i t t e n r e que s t                f r om t he Di s t r i c t

                                                                9
At t or n e y Ge ne r a l ,     M.
                                 r       Be r kl e r         Be l l .       M.
                                                                            r       Re e ve s    a f f i da vi t   c or -

r o b o r a t e d f a c t s pr e vi ous l y s t a t e d.



         The      onl y    c ha r ge     of      ne gl i ge nc e          a ve r r e d   in     t he   pl a i nt i f f s '

c o mp l a i nt i s t ha t t he de f e nda nt s f a i l e d t o l oc k t he out s i de c ommo n

door s of         t he a pa r t me nt         bui l di ng.              The r e i s no a l l e ga t i ons t h a t

t he r e h a d be e n a ny c r i mi n a l              a c t i vi t y i n or a r ound t he a pa r t me n t

c o mp l e x .    The r e c or d i s de voi d of a ny e vi de nc e of c r i mi na l a c t i vi t y

e x c e p t f or t he t he f t of a l i ne n t a bl e whi c h a ppa r e nt l y wa s s t ol e n

wh e n t h e a pa r t me nt s we r e f i r s t ope ne d f or oc c upa nc y.



         Fr om t he a bove f a c t s ,               we mus t            ma ke a de t e r mi na t i on i f           t he

d e f e n d a nt s '   f a i l e d i n a ny dut y owe d t o t he pl a i nt i f f s '                    de c e de n t .



         An e xc e l l e nt hi s t or i c a l di s c us s i on of a l a ndl or d' s l i a bi l i t y

i s f o u n d i n Cor npr ops t v. Sl oa n, 528 S. W 2d 188 ( Te nn. 1975) .
                                                    .                                                                  In

Co r n p r o ps t , t he que s t i on on a ppe a l wa s whe t he r t he c ompl a i nt s t a t e d

a c a u s e of a c t i on a ga i ns t me r c ha nt s who a r e me mbe r s of a s hopp i n g

c e n t e r a s s oc i a t i on, f or p e r s ona l i nj ur i e s t o a n i nvi t e e r e s ul t i ng

f r om a s udde n c r i mi na l               a s s a ul t    by a t h i r d pa r t y,            on a s hoppi n g

c e n t e r pa r ki ng l ot .          The c our t s t a t e d:



                  W a r e not c a l l e d upon, i n t hi s c a s e , t o dr a f t a
                    e
         r ul e a ppl i c a bl e t o a l l of t he ma ny t ype s of bus i ne s s a nd
         e nt e r t a i nme nt a nd s e r vi c e e s t a bl i s hme nt s or of e ve r y
         p r e mi s e s l i a bi l i t y, o r s pe c i a l r e l a t i ons hi p s i t ua t i on


                                                             10
         wh e r e i n a dut y of pr ot e c t i on of i nvi t e e s                             mi ght      be
         a s s e r t e d, a nd we do not pr opos e t o do s o.

                   I n our opi ni on t he a ppr opr i a t e r ul e a ppl i c a bl e t o
         t hi s c a s e i s a s f ol l ows : The r e i s no dut y upon t he owne r s
         o r ope r a t o r s of a s hoppi ng c e nt e r , i ndi vi dua l l y or
         c o l l e c t i ve l y, or upon me r c ha nt s a nd s hopke e pe r s ge ne r -
         a l l y, whos e mode of ope r a t i on of t he i r pr e mi s e s doe s not
         a t t r a c t or pr ovi de a c l i ma t e f or c r i me , t o gua r d a ga i ns t
         t h e c r i mi na l a c t s of a t hi r d pa r t y, unl e s s t he y know or
         h a ve r e a s on t o know t ha t a c t s a r e oc c ur r i ng or a bout t o
         o c c ur on t he pr e mi s e s t ha t pos e i mmi ne nt pr oba bi l i t y of
         h a r m t o a n i nvi t e e ; whe r e upon a dut y of r e a s ona bl e c a r e
         t o p r ot e c t a ga i ns t s uc h a c t a r i s e s .



         I n our vi e w, t he r e i s no di s c e r ni bl e r e a s on why t he s a me r u l e

s h o u l d n ot a ppl y t o t he f a c t s unde r c ons i de r a t i on he r e .                       Unde r t h e

u n d i s p u t e d f a c t s of      t hi s c a s e ,       t he pr e mi s e s di d not            at t r act      or

p r o v i d e a c l i ma t e f or c r i me .       Fur t he r , t he de f e nda nt s ha d no r e a s o n

t o k n o w t ha t c r i mi na l a c t s we r e oc c ur r i ng or a bout t o oc c ur on t h e

p r e mi s e s     t ha t   pos e d     an    i mmi ne nt        pr oba bi l i t y       of     ha r m t o       t he

o c c u p a n t s of t he a pa r t me nt c ompl e x.



         Si nc e Cor npr ops t , pe r ha ps t he l e a di ng c a s e mos t s i mi l a r t o t he

f a c t s u n de r c ons i de r a t i on he r e i s Te dde r v. Ra s ki n, 728 S. W 2d 3 4 3
                                                                                   .

( Te n n .   Ap p .     1987) .         In    Te dde r ,       t he   c our t     wa s       de a l i ng   wi t h    a

s i t u a t i on    di r e c t l y    i nvol vi ng       a     l a ndl or d     a nd     a     t e na nt    in      an

a pa r t me nt bui l di ng.           One o f t he t e na nt s wa s i nj ur e d whe n s t r uc k b y

a b u l l e t whi c h c a me t hr ough t he wa l l f r om a n a dj oi ni ng a pa r t me n t .

As i n Cor npr ops t , t h e c our t we nt i nt o gr e a t de t a i l t o e xpl a i n t he

e v o l u t i on of t he c ommon l a w.             Te dde r r e c ogni z e d t ha t t he r e we r e n o


                                                         11
r e p o r t e d c a s e s on t he l a ndl or d' s l i a bi l i t y f or i nj ur i e s r e s ul t i n g

f r o m c r i mi na l a c t s o f t hi r d pa r t i e s on t he l e a s e d pr e mi s e s .



       The c our t i n di c t um not e d s ome a r e a s i n whi c h l i a bi l i t y c ou l d

b e i mp o s e d upon t he l a ndl or d.        The c our t not e d:



                 Of p a r t i c ul a r i nt e r e s t he r e i s t he i mpos i t i on of a
       d u t y on l a ndl or ds of a pa r t me nt bui l di ngs , a nd l i a bi l i t y
       f or ne gl i ge nt br e a c h of t ha t dut y, t o t a ke r e a s ona bl e
       p r e c a ut i ons t o p r ot e c t t he i r t e na nt s f r om c r i mi na l a c t s
       o f t hi r d pa r t i e s on t he l e a s e d pr e mi s e s . Si nc e t he
       l a ndl or d r e t a i ns c ont r ol ove r t he c ommon a r e a s of t he
       a pa r t me nt bui l di ng a nd gr ounds , t he l a ndl or d i s i n a f a r
       s u pe r i or pos i t i on t o t a ke s t e p ne c e s s a r y t o s e c u r e t he
       p r e mi s e s f or t he s a f e t y of t he t e na nt s . Li ke gue s t s a t
       i n ns , t e na nt s i n mul t i pl e - a pa r t me nt bui l di ngs whos e
       l e a s e s a r e of t e n of s hor t dur a t i on c a nnot be e xpe c t e d
       i n di vi dua l l y t o ma ke t he e xpe ndi t ur e s ne c e s s a r y t o s e c ur e
       t he c ommon a r e a s of t he bui l di ng, f or e xa mpl e by i ns t a l l -
       i ng l oc ks on out s i d e e nt r a nc e s , pr ovi di ng a de qua t e
       l i ght i ng i n ha l l wa ys , a nd t a ki ng s i mi l a r pr e c a ut i ons . The
       l a ndl or d, on t he ot he r ha nd, i s i n a be t t e r pos i t i on t o
       p r ovi de r e a s ona bl e s e c ur i t y a nd s pr e a d t he c os t a mong t he
       t e na nt s . The i mpos i t i on by l a w of a dut y on t he l a ndl or d
       t o t a ke r e a s ona bl e s t e ps t o s e c ur e t he l e a s e d pr e mi s e s
       f o r t he s a f e t y of t he t e na nt s wa s t hus me r e l y a l ogi c a l
       e x t e ns i on of t he e x i s t i ng c ommon l a w gove r ni ng t he
       s p e c i a l r e l a t i ons hi p of i nnke e pe r - gue s t .


       W i l e i t a ppe a r s i n Te dde r , a r gue ndo a t l e a s t , t h a t
        h                                                                               t he c o u r t

p r o p o s e d t o a dopt a r ul e of l a w whe r e by pl a i nt i f f s c oul d ma i nt a i n

a n a c t i on f or a n i nj ur y by a t hi r d pe r s on i n a c ommon a r e a , whe r e

a n o u t s i de e nt r a nc e wa s not l oc ke d, t he r ul e wa s not unr e s t r i c t e d .

Te d d e r not e d t ha t t he s t a nda r d a dopt e d,       i . e. ,   due c a r e unde r t h e




                                                 12
                                                                                                                               2
c i r c ums t a nc e s ,        mus t       be     r e s o l v e d on a             case       by case            ba s i s .       The

p l a i nt i f f      is     st i l l      r e qui r e d       to      e s t a bl i s h      t ha t      t he      i nj ur y       wa s

r e a s o n a bl y f or e s e e a bl e , e l s e " t he c r i mi na l a c t of t he t hi r d pa r t y

wo u l d b e a s upe r s e di ng,                  i nt e r ve ni ng c a us e of t h e h a r m, r e l i e v i ng

t he l a n d l or d o f l i a bi l i t y. "                  Te dde r , a t pa ge 349.



          I n de t e r mi ni ng whe t he r a i nj u r y wa s f or e s e e a bl e ,                                  i t be c ome s

n e c e s s a r y t o a ddr e s s t h e c onc e pt of not i c e .                               " W do not pe r c e i v e
                                                                                                   e

t hi s e x t e ns i on of               t he c ommon l a w a s pl a c i ng a n undue bur de n o n

l a n d l o r ds . As i n ot he r ne gl i ge nc e a c t i ons , t he pl a i nt i f f wi l l h a v e

t o p r o v e t ha t t he l a ndl or d wa s on not i c e of a n unr e a s ona bl e r i s k o r

l i ke l i hood of da nge r t o hi s t e na nt s c a us e d by a c ondi t i on wi t h i n

h i s c o n t r ol . Onc e not i c e s uf f i c i e nt t o c a us e a r e a s ona bl y pr ud e n t

p e r s o n t o f or e s e e t he pr ob a bi l i t y of ha r m i s r e c e i ve d, t he dut y t o

a c t a r i s e s a nd t he f a i l ur e t o t a ke r e a s ona bl e s t e ps t o c or r e c t t h e

p r o b l e m wi t hi n           a     r e a s ona bl e        t i me      is     a     br e a c h      of      t ha t     dut y . "

Te d d e r , pa ge 348.



          Un de r t he undi s put e d f a c t s a nd c i r c ums t a nc e s , t he de f e nda n t s

h e r e h a d no not i c e t ha t wou l d c a us e a r e a s ona bl y pr ude nt pe r s on t o

f or e s e e t ha t t he c r i mi na l a c t of a t hi r d pe r s on woul d r e s ul t i n a n

i nj ur y t o one of i t s t e na n t s ,                       e s p e c i a l l y i n vi e w of t he s e c ur i t y



          2
           W b e l i e v e t h a t t h e p r o v i s i o n s f o r t h e s e c u r i t y o f t h e i n d i v i d u a l a p a r t me n t s
             e
we r e s u f f i c i e n t , u n d e r t h e f a c t s o f t h i s c a s e , t o d e mo n s t r a t e t h a t t h e d e f e n d a n t s
h a d , i n f a c t , e x e r c i s e d d u e c a r e u n d e r t h e c i r c u ms t a n c e s .

                                                                  13
me a s u r e s pr ovi de d a t t he e nt r a nc e t o e a c h i ndi vi dua l a pa r t me nt . " We

h o l d t ha t i f t he owne r i s t o be he l d l i a bl e f or t he s udde n c r i mi na l

a c t s o f t hi r d pe r s ons t he r e mus t be a s howi ng t ha t t he owne r wa s o n

n o t i c e i n s ome ma nne r               of     t he i mmi ne nt           pr oba bi l i t y of         t he a c t .

Ot h e r wi s e , t he r e c a n be no i s s ue f or j ur y de t e r mi na t i on.                           The r e i s

n o s u c h s howi ng i n t hi s r e c or d. . . . . "                      Doe v. Li nde r Cons t r . Co. ,

8 4 5 S. W 2d 173 ( Te nn. 1992 ) , c i t i ng Cor npr ops t , Supr a , a t 192 a n d
          .

Co r b i t t   v.     Ri ngl e y- Cr oc ke t t ,          I nc . ,      496     S. W 2d
                                                                                    .        914     ( Te nn.      Ap p .

1973) .



         Or di na r i l y, t he pr oxi ma t e c a us e of a n i nj ur y i s f or t he j u r y ,

but ,     wh e r e      t he      f act s    ar e       not        c ont r ove r t e d ,     t he   que s t i on      of

p r o x i ma t e or i nt e r ve ni ng c a us e i s f or t he t r i a l c our t .                            Br odi e v .

M l l e r , 143 S. W 2d 1042, 1045 ( Te nn. App. 1940) ( c i t i ng Sout he a s t -
 i                  .

e r n Gr e yhound Li ne s v. Gr ove s , 136 S. W 2d 512, 513 ( Te nn. 1940 ) ) .
                                                .

Do e v . Li nde r Cons t r . Co. , s upr a .



         I n our        vi e w,     it      is    unr e a s ona bl e t o r e qui r e a l a ndl or d t o

p r o v i d e a l oc ke d e xt e r i or door f r om a c ommon a r e a t o t he out s i d e

whe n e a c h i ndi vi dua l a pa r t me nt i s e qui ppe d wi t h a door s ui t a bl e f o r

e xt e r i o r us e .      To s o r e qui r e woul d a ppe a r t o put l a ndl or ds a t r i s k

wh o l e t a pa r t me nt s i n bui l di ngs whi c h ha ve di r e c t a c c e s s f r om t h e

out s i de .         A l a ndl or d i s           not    a n i ns ur e r        of    hi s    t e na nt .       Si mp l y

s t a t e d , " one door i s e nough. "



                                                              14
        Fr om t he undi s put e d f a c t s be f or e t he c our t ,              we a r e of   t he

opi ni on     t ha t   t he    de f e nda nt s '   mot i on   f or   s umma r y    j udgme nt   wa s

a ppr opr i a t e .    The r e i s no ge nui ne i s s ue of a ma t t e r of f a c t a nd t he

d e f e nd a nt s a r e e nt i t l e d t o j udgme nt a s a ma t t e r of l a w.



        The t r i a l c our t i s a f f i r me d i n a l l r e s pe c t s .   Cos t s a r e t a xe d

t o t h e a ppe l l a nt s a nd t hi s c a s e i s r e ma nde d t o t he t r i a l c our t f o r

t he c o l l e c t i on t he r e of .




                                                        ___________________________ _ _ _
                                                        Don T. M M r a y, J .
                                                                c ur



CONCUR:


_ _ _ _ _ _ _ __________________________
He r s c he l P. Fr a nks , J .


_ _ _ _ _ _ _ __________________________
Cl i f f o r d E. Sa nde r s , Se ni o r J udge




                                                   15
                                  I N THE COURT OF APPEALS




DONNA J UNE ARCHER a nd J AM         ES          )    HAW NS CI RCUI T
                                                          KI
DAVI D ARCHER, I ndi vi dua l l y a nd           )    C. A. NO. 03A01- 9511- CV- 0041 7
a s Ad mi ni s t r a t or s o f t he Es t a t e  )
o f VERNA LEE ARCHER,                            )
                                                 )
             Pl a i nt i f f s - Appe l l a nt s )
                                                 )
                                                 )
                                                 )
                                                 )
                                                 )
vs .                                             )    HON. J OHN K. W LSON
                                                                     I
                                                 )    J UDGE
                                                 )
                                                 )
                                                 )
                                                 )
                                                 )
BURTON PLAZA ASSOCI ATES, LTD. ,                 )    AFFI RMED AND REMANDED
a n d AMERI CAN M   ANAGEM     ENT COM    PANY, )
I NC. ,                                          )
                                                 )
             De f e nda nt s - Appe l l e e s )



                                               ORDER


        Th i s   a ppe a l   c a me on t o be he a r d upon t he r e c or d f r om t h e

Ci r c u i t Cour t of Ha wki ns Count y,            br i e f s a nd a r gume nt of c ouns e l .

Up o n c o n s i de r a t i on t he r e of , t hi s Cour t i s of t he opi ni on t ha t t h e r e

wa s n o r e ve r s i bl e e r r or i n t he t r i a l c our t .

        The t r i a l c our t i s a f f i r me d i n a l l r e s pe c t s .   Cos t s a r e t a xe d

t o t h e a ppe l l a nt s a nd t hi s c a s e i s r e ma nde d t o t he t r i a l c our t f o r

t he c o l l e c t i on t he r e of .
 PER CURI AM




17